Citation Nr: 1016903	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip 
trochanteric bursitis.  

2.  Entitlement to service connection for left hip 
trochanteric bursitis.  

3.  Entitlement to service connection for a bilateral foot 
disability manifested by flat, painful feet, claimed as 
plantar fasciitis.  

4.  Entitlement to service connection for residuals of right 
ankle strain (right ankle disability).  

5.  Entitlement to service connection for residuals of left 
ankle strain (left ankle disability).  

6.  Entitlement to service connection for carpal tunnel 
syndrome affecting the right hand.  

7.  Entitlement to service connection for carpal tunnel 
syndrome affecting the left hand.

8.  Entitlement to service connection for low back pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  


FINDINGS OF FACT

1.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the Veteran's current right 
and left hip trochanteric bursitis was incurred in active 
military service.  

2.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the Veteran's current 
bilateral pes planus was incurred in active military service.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has any 
current residuals of right and left ankle sprain that are due 
to any incident or event in active military service.

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has carpal tunnel syndrome affecting the right and left hands 
that is due to any incident or event in active military 
service.

5.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has low back pain that is due to any incident or event in 
active military service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that right and left hip trochanteric bursitis was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that bilateral pes planus was incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

3.  Residuals of right and left ankle sprain were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).  

4.  Carpal tunnel syndrome affecting the right and left hand 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).  

5.  Low back pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The Veteran's 
claimed disabilities are not disabilities for which 
presumptive service connection is available in this regard.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking service connection for a bilateral hip 
disability, plantar fasciitis, bilateral ankle strain, carpal 
tunnel syndrome affecting both upper extremities, and low 
back pain.  

With respect to his hips and feet, the Veteran has reported 
that he developed pain during active duty, although he did 
not incur a specific injury or trauma therein.  Similarly, 
the Veteran has reported that, although he did not incur any 
specific trauma, he noticed numbness and tingling in both 
hands during active duty.  Likewise, while the Veteran has 
reported that he has a history of a right ankle eversion 
injury, he has specifically stated that he did not injure his 
ankles while on active duty.  See March 2008 VA examination 
report; July 2008 Notice of Disagreement (NOD).  

With respect to his back, the Veteran has reported that he 
developed back pain in 2005 after jumping out of a truck with 
his gear on.  He has stated that he did not report his back 
injury because he was in Iraq at the time and they had bigger 
problems to deal with.  See July 2008 NOD.  

The Veteran's service treatment records do not contain any 
records of treatment which document pertinent complaints or 
findings related to his claimed disabilities.  However, in an 
undated deployment questionnaire, the Veteran reported that 
he experienced back pain during deployment and he now has 
swollen, stiff, and painful joints.  

At his May 2007 separation examination, the Veteran reported 
having a foot problem manifested by flat feet and aching in 
his feet after standing for extended periods of time.  He 
reported having numbness and tingling in his fingers and 
hands in the morning, which the examiner noted were symptoms 
consistent with bilateral mild carpal tunnel syndrome.  He 
also reported having low back pain, which the examiner noted 
was intermittent.  The Veteran did not lodge any pertinent 
complaints related to his hips at separation from service.  

As to his current symptoms, the Veteran has reported that he 
has no arch in his feet and his feet hurt everyday as he 
stands for hours at work.  He has reported that he has a 
problem with his ankles rolling because they are weak and, 
otherwise, cause discomfort and pain on a daily basis.  He 
has also reported that he has numbness and loss of grip in 
his hands every morning and at random points during day.  The 
Veteran has also reported having low back pain every day, 
which prevents him from doing the lifting he is required to 
do at work.  

The Veteran is competent to provide evidence regarding the 
symptoms he experiences and, thus, his report of symptoms 
related to his feet, ankles, hands, and back are considered 
competent lay evidence.  See 38 C.F.R. § 3.159(a)(2).  There 
is no reason to doubt the Veteran's report of current 
symptomatology and, thus, his report of symptoms are 
considered credible.  

While the Veteran has reported having problems with his feet, 
hands, and back at separation from service and at the current 
time, the Board notes there is no medical evidence of record 
that shows he currently has chronic disabilities involving 
his feet, hands, or back.  Indeed, the Board has carefully 
reviewed VA outpatient treatment records dated from October 
2007 to April 2008 and there are no complaints, treatment, or 
findings related to an ankle, foot, hand, or back disability.  

Moreover, the Board notes that the Veteran's ankles, feet, 
hands, and back were normal at the March 2008 VA examination.  

The March 2008 VA examination report reflects that the 
Veteran demonstrated normal range of motion in his bilateral 
ankles and back, with no change in motion with repeated or 
resisted testing and no evidence of pain and weakness on 
examination.  There was no evidence of palpable tenderness in 
the plantar surfaces of the Veteran's bilateral feet.  As to 
the Veteran's hands, the March 2008 VA examination report 
reflects that the Veteran had equal and reactive deep tendon 
reflexes, with normal sensation to light monofilament touch.  
The VA examiner also noted that Tinel's and Phalen's signs 
were negative for carpal tunnel syndrome.  

As to diagnoses, the March 2008 VA examiner opined that the 
Veteran has a remote history of bilateral plantar fasciitis, 
bilateral ankle strain, and chronic low back pain, with 
normal examination of the bilateral ankles and back and no 
evidence of bilateral plantar fasciitis found on examination.  
The examiner also opined that, while the Veteran has claimed 
bilateral carpal tunnel syndrome, Tinel's and Phalen's signs 
were normal on examination.  

With respect to the Veteran's hips, the March 2008 VA 
examiner noted that the Veteran demonstrated full range of 
motion with tenderness at the end of flexion, abduction, 
adduction, and internal and external rotation.  The examiner 
also noted palpable tenderness in the lateral hip over the 
trochanteric bursa.  The final diagnosis was bilateral hip 
trochanteric bursitis.  

There is no indication or allegation that the March 2008 VA 
examination was inadequate or did not provide effective 
evaluation of the Veteran's claimed disabilities.  Indeed, 
the VA examiner reviewed the Veteran's claims file, 
interviewed the Veteran and noted his reported medical 
history, and examined each claimed disability.  Therefore, 
the Board finds the March 2008 VA examination was adequate to 
evaluate the Veteran's claimed disabilities.  

Turning to the merits of each claim, while the Veteran has 
provided competent and credible lay evidence of pain, 
tingling, and numbness affecting his ankles, hands, and back, 
the Board notes that the Veteran's complaints of pain, 
tingling, and numbness, alone, are insufficient to establish 
a diagnosis of a chronic disability without evidence of a 
diagnosed or identifiable underlying disability.  See 
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  

The March 2008 VA examiner noted the Veteran's reported 
symptoms but found no clinical or objective evidence of 
chronic disabilities involving his feet, ankles, hands, or 
back.  In this regard, the Board again notes that the 
Veteran's report of symptoms are considered competent and 
credible; however, the medical evidence of record 
preponderates against a finding that the Veteran's reported 
symptoms represent chronic, diagnosable disabilities.  Simply 
stated, the Veteran's statements are outweighed by the post-
service treatment record and the VA examination of March 
2008, both providing highly probative evidence against this 
claim.

In this context, the Board notes that, while the Veteran 
reported having problems with his feet, hands, and back at 
separation from service, he has not submitted or identified 
any lay or medical evidence that shows he has continued to 
suffer from problems with his feet, particularly his ankles, 
hands, or back since separation from service.  The Veteran 
has reported his current symptoms but there is no allegation 
or indication of continuity of symptomatology since service, 
which is evidence against a finding that the Veteran's 
complaints at separation represented symptoms of a chronic 
disability.  See March 2008 VA examination report; July 2008 
NOD.  

Therefore, while the Veteran complained of problems with his 
feet, hands, and back at separation from service, the Board 
finds there is no competent evidence of record that shows he 
currently suffers from chronic disabilities involving his 
ankles, hands, or back.  See VA outpatient treatment records 
dated from October 2007 to April 2008; March 2008 VA 
examination report.  Without proof of the existence of the 
disabilities being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

The Board recognizes that the Court has held that the 
presence of a chronic disability at any time during the 
claims process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, as noted, there 
is no evidence of record which shows that the Veteran's 
various complaints at separation from service represented 
chronic disabilities, as there is no lay or medical evidence 
of any complaints or treatment for disabilities involving the 
Veteran's ankles, hands, or back since separation from 
service.  

Therefore, the Veteran's claims for service connection for 
bilateral ankle strain, bilateral carpal tunnel syndrome, and 
low back pain must be denied, as the evidence fails to 
establish he has the claimed conditions.  There is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

With respect to the Veteran's bilateral hip disability, the 
Veteran has reported that his hip pain began while on active 
duty and the evidence shows he was diagnosed with bilateral 
hip trochanteric bursitis disability in March 2008, only 8 
months after he was separated from service.  While there is 
no medical opinion of record tat relates the Veteran's 
current bilateral hip disability to service, given the 
competent lay evidence of hip pain in service and the fact 
that a bilateral hip disability was diagnosed in such close 
proximity to service, the Board finds that the evidence of 
record raises a reasonable doubt as to whether the Veteran's 
bilateral hip trochanteric bursitis is related to his 
military service.  

Because reasonable doubt is resolved in favor of the Veteran, 
the Board finds that service connection for trochanteric 
bursitis affecting the left and right hip is warranted, and 
the Veteran's claims for that benefit may be granted.  See 
Gilbert, supra.  

While there was no objective medical evidence of plantar 
fasciitis at the March 2008 VA examination, the Veteran has 
submitted competent and credible lay evidence that shows he 
currently suffers from flat, painful feet on a daily basis.  
See July 2008 NOD.  Review of the evidence shows the Veteran 
also complained of flat, painful feet at separation from 
service.  

The U.S. Court of Appeals for Veterans Claims has determined 
that pes planus is the type of condition that lends itself to 
observation by a lay witness.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  In Falzone, the veteran filed a claim 
for painful, flat feet and he reported having painful, flat 
feet since service.  See id.  While the Veteran in the 
instant case has not specifically stated that he has 
continued to have flat, painful feet since service, he has 
reported that his feet ache everyday.  Nevertheless, the 
Court's determination that pes planus is capable of lay 
observation is instructive in this case and the Board finds 
the Veteran has provided competent lay evidence of painful, 
flat feet during service and during the pendency of this 
claim and appeal.  

The Board notes that the Veteran did not file a claim for pes 
planus but, instead, filed a claim seeking service connection 
for bilateral plantar fasciitis.  Nevertheless, the Board 
notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the Court held that, in determining what disability is being 
claimed in a claim for service connection, a claimant cannot 
be held to a hypothesized diagnosis, which he not competent 
to render.  The Court noted that, although the claimant's 
claim identified a specific disability, the claim cannot be 
limited to only that disability but, instead, must be 
considered a claim for a disability that may reasonably be 
encompassed by several factors including, the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information submitted by the claimant or 
obtained by VA in support of the claim.  See Clemons, 23 Vet. 
App. at 5.  

While Clemons involved psychiatric disabilities, the Board 
finds that the reasoning used by the Court is instructive in 
this case.  The Veteran filed a claim for service connection 
for plantar fasciitis.  The evidence in support of this claim 
shows the Veteran complained of flat, painful feet at 
separation from service and he has reported that he currently 
suffers from the same symptoms.  While there is no medical 
diagnosis of pes planus of record, the Veteran is capable, as 
a layperson, to observe and describe his symptoms of flat, 
painful feet.  Given that the Veteran complained of flat, 
painful feet at separation from service, that he sought 
service connection for a disability manifested by those same 
symptoms shortly after service, and he has reported that he 
currently suffers from flat, painful feet, the Board finds 
the evidence raises a reasonable doubt as to whether pes 
planus was incurred during military service.  As such doubt 
is resolved in favor of the Veteran, the Board finds service 
connection for bilateral pes planus is warranted.  See 
Gilbert, supra.  

ORDER

Service connection for right and left hip trochanteric 
bursitis is granted.  

Service connection for bilateral pes planus is granted. 

Service connection for residuals of right and left ankle 
sprain is denied.  

Service connection for carpal tunnel syndrome affecting the 
right and left hand is denied.  

Service connection for low back pain is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


